Citation Nr: 1000417	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depressive neurosis with 
schizoid tendencies and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral eye 
condition.  

3.  Entitlement to service connection for carcinoma of the 
skin.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from August 1964 to August 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Indianapolis, Indiana.  

Procedural history 

A rating decision in October 2004 denied service connection 
for depressive neurosis with schizoid tendencies, a bilateral 
eye condition, and carcinoma of the skin.  In March 2005, a 
notice of disagreement (NOD) was received as to each of those 
issues.  A rating decision in July 2005 granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) disability rating.  
A NOD concerning the rating assigned for hearing loss was 
received in September 2005.  In November 2005, the RO issued 
a statement of the case (SOC) regarding all four appealed 
issues.  A VA Form 9 (Appeal to the Board of Veterans' 
Appeals) was received in January 2006 in which the Veteran 
requested a hearing before the Board.  


In August 2006, a rating decision denied service connection 
for PTSD.  
The Veteran did not appeal.  In a rating decision in November 
2007, the RO again denied the Veteran's claim for service 
connection for PTSD.  He filed a NOD concerning that issue in 
June 2008, and the RO issued a SOC in October 2008.  
A VA Form 9 regarding the PTSD issue was received in 
December 2008.  

The Veteran testified at a hearing before the Board at the RO 
in April 2009; the undersigned Veterans Law Judge presided.  

Clarification of issue

As discussed above, RO rating decisions have separately 
denied service connection for depressive neurosis with 
schizoid tendencies and PTSD.  For the sake of economy, the 
Board will combine the two claims into one issue, as 
denominated above.  

Issue not on appeal

A rating decision in August 2006 denied service connection 
for tinnitus.  The record does not reflect that the Veteran 
disagreed with that action.  Accordingly, no issue relating 
to tinnitus is before the Board.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has 
schizophrenia which began during service.  

2.  The medical evidence shows that the Veteran does not have 
a chronic acquired eye disorder.  

3.  The medical evidence shows that the Veteran does not have 
carcinoma of the skin or any other chronic skin disorder.  

4.  Audiometric findings on a VA compensation examination in 
May 2005 equate to Level I hearing in the Veteran's right ear 
and Level IV hearing in his left ear.  Audiometric findings 
on a VA compensation examination in August 2008 equate to 
Level I hearing in the Veteran's right ear and Level III 
hearing in his left ear.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia are 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  The criteria for service connection for a bilateral eye 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

3.  The criteria for service connection for carcinoma of the 
skin are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

4.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for an acquired 
psychiatric disorder, 
a bilateral eye condition and carcinoma of the skin.  He also 
seeks a compensable rating for service-connected bilateral 
hearing loss.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 2, 2004, including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim.  Specifically, the 
Veteran was advised in a letter mailed on April 14, 2005, 
that VA would assist him with obtaining relevant records from 
any Federal agency, including records from the military and 
VA Medical Centers.  The Veteran was also advised in the 
letter that a VA examination would be provided if necessary 
to decide his claim.  Additionally, the letter informed the 
Veteran that VA would make reasonable efforts to obtain 
private medical records.  Included with the April 2005 letter 
were copies of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the Veteran 
complete such so that the RO could obtain private records on 
his behalf.  

The April 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the VCAA letter sent on October 18, 2006, page 2.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments [which apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008], among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).  

There has been a significant Court decision concerning the 
VCAA which is pertinent to the veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 20, 2006 letter from the RO.  

The Board is aware of the Court's decision in Vazquez- Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased- compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life]. 

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case. According to VA Office of General Counsel, because this 
matter concerns an appeal from an initial rating decision 
VCAA notice obligations are fully satisfied once service 
connection has been granted. Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely NOD with respect to the initial rating 
or effective date assigned following the grant of service 
connection.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).  

The Veteran has not alleged that he received inadequate VCAA 
notice. 
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the March 2006 Dingess letter, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's claims were 
readjudicated in the February 2007 supplemental statement of 
the case (SSOC) and the October 2008 SOC concerning service 
connection for PTSD.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case.  Therefore, no further VCAA notice is necessary.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
Veteran's service medical records, as well as reports of VA 
and private medical treatment of the Veteran.  The Veteran 
was afforded examinations regarding each of his claimed 
disabilities.  In addition, the Board obtained a medical 
opinion from a VA physician regarding the relationship 
between the Veteran's current psychiatric disorder and his 
military service.  Following receipt of the opinion, the 
Veteran's representative was provided an opportunity to 
review the opinion and to submit additional evidence and 
argument in support of the Veteran's claim.  Neither the 
Veteran nor his representative has pointed to any prejudice 
in this regard.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and he 
presented testimony before the Board at a personal hearing in 
April 2009.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as depressive neurosis with schizoid 
tendencies and posttraumatic stress disorder (PTSD).  

Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

As detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  

With respect to Hickson element (1), VA and private treatment 
records and the report of a VA compensation examination in 
June 2006 reflect various psychiatric diagnoses, including 
depressive neurosis with schizoid tendencies; chronic, severe 
schizophrenic reaction; passive-aggressive personality; 
dysthymia; personality disorder, not otherwise specified, 
with schizoid traits; and schizoid personality disorder.  

In September 2009, VA requested an opinion from a VA 
specialist to attempt to resolve the varying diagnoses that 
have been assigned for the Veteran's psychiatric disorder and 
to determine whether his current psychiatric is related to 
service.  After conducting a longitudinal review of the 
claims file, the psychiatrist noted the presence of a thought 
disorder, shown by the Veteran's illogical speech in his 
hearing testimony.  See the April 2009 hearing transcript, 
pages 15-17.   The VA psychiatrist also indicated that the 
other psychiatric diagnoses contained in the claims file can 
be difficult at times to differentiate from schizophrenia.  
The psychiatrist concluded that the Veteran met the criteria 
for a diagnosis of schizophrenia.  Accordingly, Hickson 
element (1), current disability, is satisfied to that extent.  

The Board notes that the Veteran has also claimed service 
connection for PTSD.  However, at his hearing, the Veteran 
testified that no health professional had told him that he 
had PTSD.  Indeed, medical treatment and examination records 
do not contain a diagnosis of PTSD, nor do they indicate that 
any examiner has considered such a diagnosis.  In the absence 
of medical evidence that the Veteran currently has PTSD, 
service connection for that disorder is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 
10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  

The Board adds that to the extent that a personality disorder 
currently exists, service connection cannot be granted 
therefor.  Personality disorders are considered to be 
congenital or developmental abnormalities and are not 
considered to be disabilities for the purposes of service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009).

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's service treatment records, including 
the report of his separation examination, are silent for any 
psychiatric complaints, pertinent abnormal clinical findings, 
or psychiatric diagnosis.  The Veteran, however, contends 
that he had trouble dealing with stress while serving in the 
United States Air Force.  See the April 2009 hearing 
transcript, pp. 13-14.    in addition, at the time of a VA 
hospitalization in June 1971 following a suicide attempt, the 
Veteran reported that he had had trouble with his head 
hurting ever since he got out of service.  The report of the 
medical opinion that was obtained from a VA psychiatrist in 
September 2009 indicates that the Veteran's symptoms had been 
present since service.  The Board finds that the above 
medical and lay evidence satisfies Hickson element (2).  

With respect to element (3), the record contains only one 
medical opinion regarding the relationship between the 
Veteran's current psychiatric disorder and his military 
service -- the opinion by the VA psychiatrist in September 
2009.  That physician concluded that it is as likely as not 
that the Veteran's current schizophrenia was caused by or 
service.  There is no evidence to the contrary.  Therefore, 
Hickson element (3) is met.  

All three Hickson elements having been met, service 
connection is established for schizophrenia.    

2.  Entitlement to service connection for a bilateral eye 
condition.  

The Veteran contends that he developed burns to his eyes 
during service through use of heat lamps and ultraviolet 
lamps in self-treatment for stress.  

With respect to Hickson element (1) [current disability], 
although a VA compensation examiner in April 2004 noted the 
Veteran's reported history of burns to both eyes secondary to 
sunlamp ultraviolet ray exposure, the only diagnosis listed 
by the examiner was myopic presbyopia.  

VA regulations provide that congenital or developmental 
defects, including refractive error of the eye, are not 
diseases or injuries within in the meaning of applicable 
legislation for disability compensation purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.  See also 
Norris v. West, 11 Vet.App. 219, 220 (1998): "Myopia is also 
known as nearsightedness.  Dorland's Illustrated Medical 
Dictionary 1094 (28th ed. 1994) . . . ."   

Therefore, the evidence shows that the Veteran does not have 
a current eye disorder for which service connection may be 
established.  In the absence of a current disability, Hickson 
element (1) is not met.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

Accordingly, service connection for a bilateral eye condition 
is denied.  

3.  Entitlement to service connection for carcinoma of the 
skin.  

The Veteran similarly contends that he developed carcinoma of 
the skin as a result of being burned by using heat lamps and 
ultraviolet lamps in self-treatment for stress during 
service.  

With respect to Hickson element (1), current disability, the 
medical treatment records do not reflect a diagnosis of any 
chronic skin disorder.  The Veteran was treated in June 2005 
for exercise-induced hives which resolved following 
treatment, but there is no medical evidence that any examiner 
has diagnosed carcinoma of the skin.  At his April 2009 
personal hearing, the Veteran testified that no doctor had 
ever indicated that he had carcinoma of the skin.  

Therefore, the Board finds that the evidence shows that the 
Veteran does currently have carcinoma of the skin or any 
other chronic skin disorder for which service connection may 
be established.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), in addition to the various cases cited above.  

In the absence of a current disability, Hickson element (1) 
is not met.  
Accordingly, service connection for carcinoma of the skin is 
denied.  

4.  Entitlement to an increased  (compensable) disability 
rating for service-connected bilateral hearing loss.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  



Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (2009).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2009).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2009).  



Analysis

Schedular rating

As explained in the law and regulations section above, the 
resolution of this issue involves determining the level of 
hearing acuity in each ear.  

A May 2005 VA audiological examination report revealed the 
following findings:



HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
50
50
45
45
48
Left
40
50
55
55
50

Speech audiometry revealed speech discrimination ability of 
92 percent in the right ear and of 80 percent in the left 
ear.  

This examination report yielded a numerical designation of I 
in the right ear (42 to 48 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination) and a numerical designation of IV for the 
left ear (50 to 57 percent average puretone decibel hearing 
loss, with between 76 and 83 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.  

A VA audiological examination in August 2008 revealed the 
following:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Right
50
50
50
50
50
Left
50
55
60
65
58

Speech audiometry revealed speech discrimination ability of 
100 percent in the right ear and of 88 percent in the left 
ear.  

This examination report yielded a numerical designation of I 
in the right ear (50 to 57 percent average puretone decibel 
hearing loss, with between 92 and 100 percent speech 
discrimination) and a numerical designation of III for the 
left ear (58 to 65 percent average puretone decibel hearing 
loss, with between 84 and 90 percent speech discrimination).  

Entering the category designations into Table VII, a 
disability percentage evaluation of zero percent is for 
assignment under Diagnostic Code 6100.  Although the 
audiometric findings in August 2008 are not identical to 
those obtained in May 2005, the numeric designations obtained 
after applying the findings to Table VI yield the same zero 
percent evaluation when applied to Table VII.  

Applying the foregoing criteria to the facts in this case, 
the Board finds that the Veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2009) [exceptional patterns of hearing impairment].  
However, the Veteran's hearing loss does not meet the 
criteria under that section.  More specifically, the 
Veteran's hearing test does not show a result of 30 dB or 
less at 1000 Hz and 70 dB or more at 2000 Hz, as would be 
required for application of table VIa under 38 C.F.R. § 
4.86(b).  
The Veteran also does not meet the criteria for 38 C.F.R § 
4.86(a).  Each of the four specified frequencies is not 55 dB 
or more in either ear.  Therefore, the rating under 38 C.F.R. 
§ 4.85 is the correct rating under the regulations for this 
Veteran.  

In short, the medical evidence does not support a compensable 
evaluation for the Veteran's bilateral hearing loss under any 
pertinent criteria.  

The Veteran has testified that he does not hear well.  The 
Board has no reason to doubt that the Veteran experiences 
hearing loss.  Indeed, the presence of hearing loss is a 
prerequisite for service connection.  See 38 C.F.R. § 3.385 
(2009).  As for the level of hearing loss, as explained 
above, this must be determined by appropriate studies, and in 
this case the studies performed indicate a noncompensable 
level of hearing loss.  

In short, all of the objective medical evidence of record 
indicates that a noncompensable disability rating has been 
correctly assigned by the RO.  The Board thus finds that the 
Veteran's bilateral hearing loss was properly assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
and concludes that the preponderance of the evidence is 
against the Veteran's claim for a compensable evaluation for 
bilateral hearing loss.  

Fenderson consideration

As was discussed in the law and regulations section above, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson, 12 Vet. 
App. at 126.  

In this case, the medical evidence of record, which has been 
discussed above, supports the proposition that the Veteran's 
service-connected bilateral hearing loss has not changed 
appreciably since the Veteran filed his claim.  There are no 
medical findings or other evidence which would allow for the 
assignment of a compensable disability rating at any time 
during the period of time here under consideration.  

Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, March 7, 2005.  

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2009).  

For reasons set out immediately below, the Board finds that 
the Veteran and his representative have not raised the matter 
of his entitlement to an extraschedular rating with respect 
to the issue on appeal, and the RO has not considered this.  
Accordingly, the Board is without jurisdiction to consider 
the matter.  

The Veteran has never asked for an extraschedular rating, and 
the RO has never adjudicated same.  Accordingly, the matter 
of the Veteran's potential entitlement to an extraschedular 
rating will not be considered by the Board.  See Floyd v. 
Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for a compensable disability rating for his service-connected 
bilateral hearing loss.  The benefit sought on appeal is 
therefore denied.  





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a schizophrenia is granted.  

Service connection for a bilateral eye condition is denied.  

Service connection for carcinoma of the skin is denied.  

A compensable rating for bilateral hearing loss is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


